                         United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


MARLON GREEN                                     §
                                                 §
v.                                               §     Civil Action No. 4:17-CV-649
                                                 §
STATE FARM, ET AL.                               §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 28, 2018, the report of the Magistrate Judge (Dkt. #11) was entered containing

proposed findings of fact and recommendations that Plaintiff Marlon Green’s claims

against Defendants State Farm, Derek Morel, Joan Madere, and Robie Rotolo be dismissed

without prejudice.

       Having received the report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s report

as the findings and conclusions of the court.

       It is, therefore, ORDERED that Plaintiff Marlon Green’s claims against Defendants

State Farm, Derek Morel, Joan Madere, and Robie Rotolo are DISMISSED WITHOUT

PREJUDICE.

       All relief not previously granted is DENIED.

       IT IS SO ORDERED.

           .   SIGNED this the 6th day of February, 2019.




                                                        _______________________________
                                                        RICHARD A. SCHELL
                                                        UNITED STATES DISTRICT JUDGE
